 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    RICARDO QUINTANILLA,                            Case No. 2:20-cv-00211-GMN-NJK
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for an extension of time (third request) (ECF

18   No. 38), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (third request) (ECF No. 38) is GRANTED. Petitioner will have up to and including

21   August 2, 2021, to respond to the motion to dismiss (ECF No. 22).

22          DATED: July 2, 2021
23                                                             ______________________________
                                                               GLORIA M. NAVARRO
24                                                             United States District Judge
25

26
27

28
                                                     1
